Citation Nr: 0639889	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied entitlement to service connection 
for PTSD.  

The veteran presented testimony at a personal hearing in 
April 2005 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

At the time of the RO's denial in February 2003, the 
veteran's service medical records were not available.  After 
the case was certified and transferred to the Board, the 
service medical records were received at the RO in December 
2005 and forwarded to the Board.  Accordingly, a remand is 
necessary for the service medical records to be reviewed by 
the agency of original jurisdiction.  

At his travel board hearing, the veteran submitted an October 
2004 letter from the Department of the Navy informing him of 
a determination that he was entitled to the Combat Action 
Ribbon for his service in Vietnam.  At his hearing, he 
testified that two friends were killed in Vietnam but at the 
time of their deaths they were not in his unit.  

The veteran has written that his stressor was the situation 
during the period from July 1967 to November 1967 when his 
unit, the A lst Battery, 26th Regiment, was at Khe Sanh 
Hills.  He claimed that his unit went as a "mop-up" unit 
and the stench of decaying bodies still affects him in his 
nightmares.  Additionally, during this time period, stressors 
were the daily patrols, fire fights in the jungle, and the 
incoming bombing.  

At a VA examination in January 2003, the examiner discussed 
why a diagnosis of PTSD was not made.  The examiner diagnosed 
anxiety disorder not otherwise specified (NOS).  VA 
outpatient treatment records also show a diagnosis of 
depression and several diagnoses of "questionable PTSD" and 
proposals to rule out a diagnosis of PTSD.  The Board finds 
that further development is needed prior to appellate review.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a psychiatric 
examination.  The claims folder must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Specify the stressors that 
are determined to be established by the 
record are participation in combat 
operations in Vietnam in counterinsurgency 
operations in February 1967, an operation 
in the vicinity of Khe Sanh in July 1967, 
an operation in the vicinity of Khe Sanh 
from July to October 1967, operations 
against Viet Cong Forces in the Hue, Phu 
Bai area from October 1967 to July 1968, 
and operations against the Viet Cong in 
the Dong Ha-Quang Tri area from July 1968 
to August 1968.  The examiner should 
provide the following opinions:

a.  Is a diagnosis of PTSD warranted, in 
accordance with the criteria found in 
DSM-IV?

b.  If a diagnosis of PTSD is not 
warranted, please specify which criteria 
found in DSM-IV are not met for that 
diagnosis.

2.  Then, readjudicate the claim 
considering all of the evidence of record 
to include the recently received service 
medical records.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

